Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 04/12/2022.  
Status of Claims
Claims 1, 9, and 17 are independent and have been amended.
Claims 2-4, 10-12, and 18-20 are dependent and have been canceled. 
Claims 1, 5-9, and 13-17 are pending and have been rejected as follows. 
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
IDS
	The information disclosure statement filed on 07/14/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
I. Response to amendments to address 112(b) 
	112(b) rejection in the previous act is withdrawn in view of Applicant’s amendment as suggested by the Examiner.  
Response to Arguments
	Applicant’s 04/12/2022 amendment necessitated new grounds of rejection in this action.
II. Response to 101 Arguments
	Applicant’s 101 arguments have been fully considered but they are not persuasive. 
Step 2A prong one: Remarks 04/12/2022 p.7 ¶ 5 -p.8 ¶1 argues that independent claims 1,9,17 are directed to a computer-based device that wirelessly retrieves travel data from a plurality of vehicles, including states of each vehicle, driving times, and locations, and synchronizes data to each of the vehicles within certain geographic regions according to the synchronization analysis, which is not directed to abstract concept but rather directed to control and synchronization of vehicles within geographic regions.
	Examiner fully considered Step 2A prong one argument but respectfully disagrees.
	Examiner resubmits that here, the claimed “retrieving”, “driver driving history information of each of the plurality of vehicles”, “analyzing, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic -5-Application No. 17/086,554 information including behavioral characteristics of a vehicle driver when the vehicle is in one state of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristic information being acquired from the plurality of vehicles each time the one state of the vehicle changes” and “transmitting the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” could be viewed as integral to the abstract exception, namely the abstract of collecting information, analyzing it, and displaying certain results of the collection and analysis, in a manner not meaningfully different than the example cited by MPEP 2106.04(a)(2)III.A. with respect to “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed Cir. 2016)” It is also worth mentioning that “Elec. Power Grp.” Supra was relied by the Federal Circuit in “Audatex N. Am., Inc. v. Mitchell Int'l, Inc., 703 Fed. Appx. 986 (Fed. Cir. 2017)”, to rule that providing a vehicle valuation through collection and use of vehicle information remains part of the abstract idea. 
	Here too, the claims refer to a vehicle opportunity valuation related to “work shift schedule” “so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within a day and a geographic” in light of Spec. ¶ [0011]- ¶ [0012].
	With respect to the newly amended and argued “synchronizing and transmitting the work shift schedule”, Examiner further reads the amended claims in light of Spec ¶ [0049]: “The control unit 11 performs a driving history analysis process for the taxi 2 according to a predetermined period or a command from an administrator. The period of the driving history analysis process for the taxi 2 is set, for example, to a unit of one day, one week, one month or one year. Further, the driving history analysis process for the taxi 2 is performed, for example, for driving history information about the taxi 2 corresponding to a predetermined period, in which the vacant state is indicated, as a target. The period targeted by the driving history analysis process for the taxi 2 may be set, for example, to a unit of one day, one week, one month or one year or may be from a time point of the last driving history analysis process to a current time point”.
	Thus, it would appear that, far from technological details of an actual computerized synchronization, the Spec. merely provides support for performing driving history analysis according to a predetermined period (i.e. one day, one week, one month or one year). Such driving history analysis however is integral to the abstract fundamental economic practices or principles of “Certain Methods of Organizing Human Activities” [MPEP 2106.04(a)(2) II] and evaluation of equally abstract “Mental Processes”. [MPEP 2106.04(a)(2) III]. The fact that the 
analysis would be performed according to a predetermined period (i.e. one day, one week, one month or one year), does not change the abstract character of the claims as a whole because
narrowing or reformulating the abstract idea is not enough to save the claims from ineligibility .“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 citing “SAP Am. Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).
	Thus, the character as a whole of the claims remains geared toward the fundamental economic principles or practices namely “generating” and subsequently “transmitting” “a work shift schedule” of mobile workers, claimed here as “drivers based on the driver characteristic information from the plurality of vehicle drivers” in a manner not meaningfully different than determining the optimal number of visits by a business representative to a client of In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979), as cited by MPEP 2106.04(a)(2) II B. 
	Such abstract optimization is reflected here by the intended result language such as: “so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within a day and a geographic region”. 
	The fact that the claims take into consideration “vehicle” “state” (i.e. “vacant”, “occupied”, “out-of-service” etc.) in “analyz[ing] the driver history information” does not render the claims non-abstract and eligible because as revealed by MPEP 2106.04(a)(2) III D reliance on Electric Power Group, 830 F.3d at 1351 and n1 119 USPQ2d at 1740 and n.1, a wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an analogous electric power grid was similarly found as an abstract idea. Since Applicant, at Remarks 04/12/2022 p.8 last ¶, makes a similar argument with respect to the yet to be claimed real time wireless monitoring, the Examiner reasons that such features should equally not preclude the claims from reciting the abstract idea in light of MPEP 2106.04(a)(2) III D findings. 
	Also, similar to the findings in Electric Power Group supra, the Federal Circuit equally reasoned in TDE Petroleum Data Sols., Inc v. AKM Enter., Inc 657 Fed. Appx. 991 (Fed. Cir. 2016), that determining a well operation state is also integral to the abstract idea: “As we discussed at greater length in Electric Power, the claims of the '812 patent recite the what of the invention, but none of the how that is necessary to turn the abstract idea into a patent-eligible application. Electric Power [2016 BL 247416] 2016 U.S. App. LEXIS 13861 [2016 BL 247416], 2016 WL 4073318, at *4-5. Therefore, we find that claim 1 is patent-ineligible under § 101 .1”. 
	Here, the “analyzing, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic -5-Application No. 17/086,554 information including behavioral characteristics of a vehicle driver when the vehicle is in one state of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristic information being acquired from the plurality of vehicles each time the one state of the vehicle changes” follow a similar ineligibility path as that of a wide-area real-time performance monitoring system of power grid [equipment] in Electric Power Group supra, and the determining of operation of [equipment] state in TDE supra. Moreover, the additional claimed considerations for “behavioral characteristics” further corroborated the abstract character of the claims since they do correspond to the abstract managing of behavior including considering historical usage information as those in “BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691” cited by MPEP 2106.04(a)(2) II. C. ii., and perhaps those behavioral considerations in “Vehicle Intelligence & Safety LLC v. Mercedes-Benz USA, LLC, 635 Fed. Appx. 914 (Fed. Cir. 2015), Court Opinion”: “…The claims at issue are drawn to a patent-ineligible concept, specifically the abstract idea of testing operators of any kind of moving equipment….”
          Thus, Examiner reasons that there is a preponderance of legal evidence to support that the amended claims still recite, describe or at a minimum set forth the abstract idea. Step 2A prong1.

Step 2A prong two: Remarks 04/12/2022 p.8 ¶3-p.9 ¶2 argues that traditional human taxi dispatcher generating taxi work schedule are not feasibly possible for real time wireless monitoring, via in-vehicle installed devices, of operating states, driving times, and locations of the vehicles, and synchronizing a work shift schedule to the vehicles to travel to and within certain geographic regions according to the results of synchronization analysis. Thus, Applicant argues that Claims 1,9,17 improve the technical field/technology of vehicle fleet operations by dispatching vehicles using real time triggered events to perform the claimed steps throughout time periods, which instructs each of the vehicles to travel to and within certain geographic regions.
	Examiner fully considered Step 2A prong one argument but respectfully disagrees. 
	Here, the alleged solution of effectively dispersing vehicles within a region, remains abstract and entrepreneurial. This is because according to MPEP 2106.04(a)(2) III. C. mere use of physical aids to perform the abstract idea does not preclude the claims from being abstract. 
	Here, nothing would have precluded a group of truckers and their respective headquarter to have practically used citizen band CB radio installed in each truck, together with ten code [i.e. 10-20 for what’s your position] to have updated or synchronized by voice, wirelessly over the air, their position upon previously agreed period of time or frequency (i.e. once a day in light of Spec ¶ [0049]) their respective location, in real time, within respective geographic regions. A same rationale could be applied to use of a global positioning system, GPS, as a physical aid 
to perform, as part of observation, analysis and judgment pMPEP 2106.04(a) III, the “schedule” “generat[ion]” based on information “synchroniz[ation]” and “transmit[tal]“. 
	Such findings effectively rebut Applicant’s allegation at Remarks 04/12/2022 p.8 last ¶ that traditional methods of a human taxi dispatcher generating a taxi work schedule are not feasibly possible for real time wireless monitoring, via in-vehicle installed devices, of operating states, driving times, and locations of vehicles, and synchronizing a work shift schedule to the vehicles to travel to and within certain geographic regions according to results of synchronization analysis. 	In fact, MPEP 2106.04(a)(2) III. C. goes extends the use of physical aids to: 1. Performing  mental process on generic computer, 2. Performing mental process in a computer environment, 3. Using a computer as a tool to perform a mental process does not preclude the claims from being abstract. MPEP 2106.04(a)(2) II last ¶ analogously states that certain activity between a person and a computer may still fall within certain methods of organizing human activity grouping.  
	Here the alleged improvement of synchronizing a work shift schedule for vehicles to travel to and within certain geographic regions according to results of synchronization analysis, would at most correspond to an “improvement in the judicial exception itself”; “not an improvement in technology”. see MPEP 2106.04(d)(1). For example, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” [akin here to Remarks 04/12/2022 p.8 ¶3-p.9 ¶2]  “does not by itself satisfy the §101  inquiry" as corroborated by “SAP Am Inc v InvestPic, LLC, No. 2017-2081,2018 BL 275354 (Fed. Cir. Aug. 02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here “it is better for taxis waiting for passengers to dispersedly exist without being concentrated at one place” at Original Spec ¶ [0011] 3rd sentence], “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity or “Mental Processes”] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [“Certain Methods of Organizing Human Activity” or “Mental Processes”] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015”, again underlaying the difference between improvement to entrepreneurial goal objective [here argued above as effectively dispersing the plurality vehicles within a geographic region] and improvement to actual technology, as further supported by MPEP 2106.04. 
	Actually, MPEP 2106.05(f)(2) ¶1 cites Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 Fed. Cir. 2015 to stress that claiming improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate judicial exception into practical application. In similar vein MPEP 2106.05(f)(2) iii cites FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, does not integrate the abstract idea into a practical application. 
	Similarly, MPEP 2106.05(a) cites the same FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to again state that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, is insufficient to show improvement in computer-functionality. MPEP 2106.05(a) I cites BSG Tech LLC v Buyseasons, Inc, 899 F.3d 1281,1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018) to corroborate that even an improvement to the information stored by a database to improve the quality and organization of information added to a database, is not equivalent to an actual improvement to computer technology. 
	Here, at Remarks 04/12/2022 p.8 ¶1, the Applicant analogously argues in favor of a similar process of accelerating the analysis of driver’s audit log data by synchroniz[ing], on predetermined frequency (i.e. during time periods within a day), work shift schedule for each vehicle using vehicle state (i.e. vacant, occupied, etc.) and driving history. 
	Thus here, as in at least Intellectual Ventures, BSG Tech and FairWarning supra, the additional computer elements should similarly not improve actual technology, but rather apply the already identified abstract idea. see MPEP 2106.04(f). Moreover, according to the same MPEP 2106.05(f) capabilities to remotely access user-specific information through a mobile interface1 as well as to use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)2 does not integrate it into a practical application. 
	In a similar vein, MPEP 2106.05(h) cites the same FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) to state that executing the abstract monitoring of audit log data to transactions or activities in a computer environment, is a requirement that merely limits the claims to the computer field. Since here, the claims analogously narrow the driver’s behavioral and audit log data to a communication environment formed by “communication terminal” and “communication processor respectively installed in each of the vehicles”, the Examiner reasons, that such additional elements should equally not integrate the abstract idea into a practical application. Specifically, here, the computerized functions of the “a communication terminal” and “communication processor” merely narrow to a field of use or technological environment the collecting [here “retrieving”] of information [here “driving history”) as part of the combination of collecting, and displaying certain information about the collection and analysis3. See MPEP 2106.05(h) citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). In fact, “Electric Power Group” supra goes as far to state that time-synchronized, concurrent visualization of two or more types of information from data streams and data sources, does not save the claims from ineligibility. 
        In conclusion, the fact that the claims now require “retriev[ing], via a communication terminal, from a communication processor respectively installed in each of the plurality of vehicles, the driver driving history information of each of the plurality of vehicles” and “synchroniz[ing] and transmit[ting] the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” as argued at Remarks 04/12/2022 p.8 ¶3-p.9 ¶2, does not integrate the abstract idea into a practical application, since such recitations are mere examples of applying the abstract idea [MPEP 2106.05f)] and/or narrowing the abstract idea to a field of use or technological environment [MPEP 2106.05(h)] which do not integrate it into a practical application. Step 2A prong 2.
	Thus, the argued claims are believed to be patent ineligible.   
---------------------------------------------------------------------------------------------------------------------
Response to prior art Arguments
Argument 1: Remarks 04/12/2022 p.10 ¶2-¶4 argues that Ke merely teaches that 5-minute intervals used to track vehicle movement between different geographic zones. Ke does not teach that the 5-minute intervals are associated with a plurality of time periods within a day such that a work schedule is generated to disperse drivers throughout the plurality of time periods within a day and thus does not teach “determining and setting a vacant area corresponding to each vehicle for a plurality of time periods within a day”.    
          Argument 1 with respect to claims 1,9,17 was fully considered but is unpersuasive. 
	Examiner does not necessarily concede that Ke’s 5-min time intervals do not correspond to the currently claimed “time periods within a day” because Ke is clear at ¶ [0032]: “For example, the time of a day is discretized into various 5-min time intervals, and explanatory variables for characterizing vacant drivers passenger seeking behaviors are aggregated within each time interval where Ptij refers to probability of vacant vehicle moving from zone zi to zone zj”. 
	In fact, the argued limitation of “determining and setting a vacant area corresponding to each vehicle for a plurality of time periods within a day” is broad enough that the primary reference of Marueli et al US 20170193826 A1 Marueli2 teaches or suggests said limitation. Specifically,
	Marueli2 teaches or suggests: “determining and setting a vacant area corresponding to each vehicle for a plurality of time periods within a day” (Marueli2 ¶ [0063]: server 302 optimizes placement of idle cars within region to improve wait time in the region. ¶ [0065] 1st & last sentence diagram 400 illustrates an example prospective placement of idle drivers. The timeframe may be any suitable timeframe, such as specific point in time (e.g. 5:00 PM) or time range (5:00-5:05). 	Examiner interprets the above Post Meridien PM or after noon 5:00 PM or 5:00-5:05 of Marueli2 as “time periods within a day”. Therefore, Marueli2 and Ke either alone or in combination renders teaches or suggests the contested feature. 
Argument 2: Remarks 04/12/2022 p.10 last ¶-p.11 ¶1 argues that Marueli2 does not use driver history information from each of the vehicles to synchronize a work shift. While Applicant admits Remarks 04/12/2022 p.11 ¶2 that Marueli2 teaches that the steps of directing drivers to new locations may be repeated, Applicant still argues that Marueli2 does not direct the idle drivers to new locations on a predetermined frequency.
        Argument 2 was considered but is moot in view of the new grounds of rejection.
	Examiner now relies on Sorkin et al, US 6484036 B1 teaching or suggesting
	- “synchronize and transmit the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” (Sorkin column 4 lines 64-66: if dispatcher 12 transmits only at fixed times [as examples of predetermined frequency], synchronously…, then the mobile agent may be informed of a next job [or next work shift] at the last transmission time before a current job is scheduled to end [as example of driving history]). 
Thus, it is believed that the Marueli2/ Ke in view of Sorkin renders obvious the contested limitation. 
-------------------------------------------------------------------------------------------------------------------------------

Title Objection 
	The title of the invention is not no longer descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests replacing the current title of “INFORMATION PROCESSING APPARATUS, RECORDING MEDIUM AND INFORMATION PROCESSING METHOD” with Generating work shift schedule for drivers. 
Clarification and/or correction is/are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 
	Claims 1, 9, 17 are independent and have been amended to each recite among others:
	* “synchronizing” / “synchronize” “and” “transmit” / “transmitting the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles”.
	Examiner interprets said limitation in light of Original Spec. ¶ [0049]: “The control unit 11 performs a driving history analysis process for the taxi 2 according to a predetermined period or a command from an administrator. The period of the driving history analysis process for the taxi 2 is set, for example, to a unit of one day, one week, one month or one year. Further, the driving history analysis process for the taxi 2 is performed, for example, for driving history information about the taxi 2 corresponding to a predetermined period, in which the vacant state is indicated, as a target. The period targeted by the driving history analysis process for the taxi 2 may be set, for example, to a unit of one day, one week, one month or one year or may be from a time point of the last driving history analysis process to a current time point”. Thus, far from an actual “synchroniz[ation] of work shift schedule”, the Spec. merely provides support for performing a driving history analysis according to a predetermined period (i.e. one day, one week, one month or one year). However, the Spec. does not provide clear, deliberate and sufficient support to show Applicant had possession for newly added matter of: “synchronizing” / “synchronize” “and” “transmit” / “transmitting the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” as recited in each of independent Claims 1, 9, 17.
   Claims 5-8,13-16 are dependent and rejected upon rejected parent independent Claims 1,9,17.
Examiner recommends Applicant amend claims 1,9,17 based on support in Original Specification. 
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claims 1, 5-9, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1, 9, 17 are independent and have been amended to each recite among others:
	* “determine” / “determining” “and” “setting” / “set” “a vacant area corresponding to each vehicle for a plurality of time periods within a day…”
	* “generating” / “generate” “a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within a day…”; rendering each of said claims vague & indefinite because it is unclear if
“a day”, subsequently recited at “generating” / “generate” limitation relates back to
“a day” antecedent recited at “determine” / “determining” “and” “setting” / “set” limitation.
  Claims 1,9,17 are recommended to be amended, as example only to each recite, among others:  
	* “generating” / “generate” “a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within [[a]]” the “day…”; etc.
Claims 5-8,13-16 are dependent and rejected upon rejected parent independent Claims 1,9,17.
Clarification and/or correction is/are required.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 5-9, 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or at least set forth the abstract idea as follows except where strikethrough: 
	- “; and 
	- “retrieve, ” 
	- “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history info during a predetermined period of time to acquire driver characteristic info including behavioral characteristics of a vehicle driver when the vehicle is in one state of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristics information being acquired from the plurality of vehicles each time the one state of the vehicle changes” 
	- “determine and set a vacant area corresponding to each vehicle for a plurality of time periods within a day, the vacant area being a geographic area in which the driver characteristic information indicates that the respective vehicle was in the vacant state for a predetermined amount of time of the predetermined period of time”; 
	- “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within a day and a geographic region” 
	- “(independent Claim 1 and similarly recited at independent Claims 9,17)
	“”
       * “acquire vacant time information indicating a total time of the vacant state of the taxi during the predetermined period, as one of the driver characteristics information pieces”
(dependent Claims 5, 13)
	“”
        * “generate the work shift schedule for the plurality of vehicles based on the driver characteristic info from the plurality of vehicles so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas”                              
(dependent Claims 6, 14)
	“”
        * “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions”
        (dependent Claims 7, 15)
	“”
	* “generate the work shift schedule for the plurality of vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number and the number of vehicle drivers in the vacant area is equal to or smaller than a second number”
       (dependent Claims 8, 16)
Examiner initially follows MPEP 2106.04(a) last ¶ “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings”. To this end
Examiner first points MPEP 2106.04(a)(II) C. and submits that the character as a whole of the claims still falls within managing personal behavior of the abstract “Certain Methods of Organizing Human Activities” grouping, including: considering historical usage information [here “driver driving history information” at independent Claims 1,9,17] while inputting data4 [here “driver characteristics information being acquired from the plurality of vehicles each time state of the vehicle changes” at independent Claims 1,9,17; “acquire vacant time information indicating a total time of the vacant state of the taxi during the predetermined period, as one of the driver characteristics information pieces” at dependent Claims 5, 13].
Examiner also points MPEP 2106.04(a)(II) B. and submits that the claims also fall within fundamental economic practices and commercial interactions of the abstract “Certain Methods of Organizing Human Activities” grouping, including: structuring a [work] force5 [here “generate work shift schedule for vehicle drivers” as narrowed at Claims 1,6,8,9,14,16] pertaining to behaviors [here “behavioral characteristics of a vehicle driver” at independent Claims 1, 9, 17] and using an algorithm for determining the optimal number of visits by business representative to client6 [here “so that vacant area corresponding to each of the vehicles is dispersed throughout a geographic region” at independent Claims 1,9,17; “so that total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of areas in a business area that includes the plurality of areas” at dependent Claims 6, 14].
	MPEP 2106.04(a)(2)(II) further clarifies that certain activity between a person and a computer may still fall within the “Certain methods of organizing human activity” grouping. 
Examiner also points to MPEP 2106.04(a)(2) III. to submit that the claims also fall within evaluation, judgement and observation of abstract “Mental Processes” grouping, by physical aids such as pen and paper as per MPEP 2106.04(a)(2) III.B, and/or other physical aids such as citizen band - CB radio installed in each truck, together with ten code 10-20 [for what’s your position]. Here, the Applicant’s claim drafting efforts focus on the collecting and analyzing information [here “driver characteristics” such as “vacant”, “occupied”, or “out-of-service state”  from the “vehicles”] and displaying certain results [here “work shift schedule”] of collection and analysis7 with MEP 2106.04(a)(2) III C clarifying that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from falling within “mental processes”. Such computerized elements will be more granularly investigated below.  
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract exception. Specifically, when tested per MPEP 2106.05(f) the additional, computer based-elements of “storage” and “processor” as initially strikethrough above correspond to mere use of computer or other machinery in its ordinary capacity for economic tasks (as mapped above) or other tasks of receiving data [here “driver characteristics info acquired from the vehicles each time state of vehicle changes” at independent Claims 1, 9,17; acquire vacant time info indicating a total time of vacant state time of vehicle during the predetermined period, as one of the characteristics info” at dependent Claims 5, 13], store data8 / remotely access user-specific info9 [here “store, driving history” - independent Claims 1,9,17] and monitor audit log data10 [here “states of vehicle” (i.e. “vacant”), “driving positions”, “time stamps” at independent Claims 1,9,17] and requiring software to tailor info and provide it to the user on a computer11 [here via “program causing a computer” at Claims 9-16]. The same MPEP 2106.05(f) states that applying a business method [here identified above] on a general-purpose computer [here “configured” “processor / computer”] also does not integrate the abstract idea into a practical application. MPEP 2106.05(f)(2) ¶1 further cites Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 Fed. Cir. 2015 to stress that claiming improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate judicial exception into practical application. In similar vein MPEP 2106.05(f)(2) iii cites FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, does not integrate the abstract idea into a practical application. Similarly, MPEP 2106.05(a) cites same FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to again state that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, is insufficient to show improvement in computer-functionality. MPEP 2106.05(a) I further cites BSG Tech LLC v Buyseasons, Inc, 899 F.3d 1281,1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018) to corroborate that even an improvement to the information stored by a database to improve the quality and organization of information added to a database, is not equivalent to an actual improvement to computer technology. Here, at Remarks 04/12/2022 p.8 ¶1, the Applicant analogously argues in favor of a similar process of accelerating the analysis of driver’s audit log data by synchroniz[ing], on predetermined frequency (i.e. during time periods within a day), work shift schedule for each vehicle using vehicle state (i.e. vacant, occupied, etc.) and driving history. Thus here, as in Intellectual Ventures, BSG Tech, FairWarning supra, the additional computer elements should similarly not improve actual technology, but rather apply the already identified abstract idea. MPEP 2106.04(f). Moreover, according to MPEP 2106.05(f) the capabilities to remotely access user-specific information through a mobile interface12 as well as to use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)13 does not integrate it into a practical application. In a similar vein, MPEP 2106.05(h) cites again FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) to state that executing the abstract monitoring of audit log data to transactions or activities in a computer environment, is a requirement that merely limits the claims to the computer field. Since here, the claims analogously narrow driver’s behavioral & audit log data to a communication environment formed by “communication terminal” and “communication processor respectively installed in each of the vehicles”, the Examiner reasons, that such additional elements should also not integrate the abstract idea into a practical application. Specifically, here the computerized functions of the “communication terminal” and “communication processor” merely narrow to a field of use or technological environment the collecting [here “retrieving”] of information [here “driving history”) as part of the combination of collecting, and displaying certain information about the collection and analysis14. MPEP 2106.05(h) citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). In fact, “Electric Power Group” supra goes as far to state that time-synchronized, concurrent visualization of two or more types of information from data streams and data sources, does not save the claims from ineligibility
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [initially strikethrough above] merely apply the already recited abstract exception and/or narrow it to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f), (h) as option for evidence. Assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). For example MPEP 2106.05(d) (II), further corroborates the conventionality of the computer-based additional elements, as initially strikethrough above, to perform: receiving or transmitting data15 / gathering statistics16 / electronic recordkeeping17 (here “store”, “driving history” at independent Claims 1,9,17) arranging a hierarchy of groups, sorting information18 [here “generate work shift schedule for the vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number and the number of vehicle drivers in the vacant area is equal to or smaller than a second number” at    dependent Claims 8, 16] to further perform repetitive computations19 [here so that total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas”   at dependent Claims 6, 14]
MPEP 2106.05(d)(I)2 extends to Applicant’s own Original Specification to show that:
          * Original Spec. ¶ [0032] 2nd-3rd sentences reciting a general-purpose computer having a CPU (Central Processing Unit) 101, a memory 102, an external storage device 103 and a communication unit 104 as hardware components
          * Original Spec ¶ [0034] high level of generality memory 102 is a main memory that provides a storage area to which a program stored in the external storage device 103 is loaded and a work area for the CPU 101 and is used as a buffer. The memory 102 includes a semiconductor memory, for example, like a ROM (Read Only Memory) and a RAM (Random Access Memory). [0035] The CPU 101 executes various processes by loading the OS or the various application programs held in the external storage device 103 to the memory 102 and executing them. The number of CPUs 101 is not limited to one, but a plurality of CPUs 101 may be provided. The CPU 101 is an example of "a processor" of "the information processing apparatus".
	* Original Spec. ¶ [0089] reciting at a high level of generality “The present disclosure may also be implemented by supplying a computer program for implementing a function described in the embodiment above to a computer, and by reading and executing the program by at least one processor of the computer. Such a computer program may be provided to a computer by a non-transitory computer- readable storage medium which is connectable to a system- 36 - bus of a computer, or may be provided to a computer through a network. The non-transitory computer-readable storage medium may be any type of disk such as a magnetic disk (floppy (registered trademark) disk, a hard disk drive (HDD), etc.), an optical disk (CD-ROM, DVD disk, Blu-ray disk, etc.), a read only memory (ROM), a random access memory (RAM), an EPROM, an EEPROM, a magnetic card, a flash memory, an optical card, and any type of medium which is suitable for storing electronic instructions”.
	With respect to the capabilities of the conventionality of computer elements to: “acquire” “driver characteristic information” “from the plurality of vehicles each time the state of the vehicle changes”; Examiner also points to the following preponderance of evidence: 
	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 
	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.
	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.
	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.
	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.
		* US 20140180576 A1 ¶ [0001] 2nd sentence: “the mobile device is capable of determining its location in the real world. Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.
	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 
	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.
	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
*  US 20100220673 A1 finds ¶ [0016] 1st sentence: “conventional techniques that utilize an extended real-time polling service”,
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the currently amended and argued “vehicle states”. Examiner further points to: “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”, “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)”; “OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)”
           In conclusion, Claims 1, 5-9, 13-17 although each directed to statutory categories (“apparatus” or machine, “non-transitory” “medium” or computer product, and “method” or process) they do recite, set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, Claims 1, 5-9, 13-17 are believed not to be patent eligible. 
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Marueli et al, US 20170193826 A1 hereinafter Marueli2, in view of 
	* Ke et al, WO 2019183844 A1 hereinafter Ke, and in further view of
	* Sorkin et al, US 6484036 B1 hereinafter Sorkin. As per, 
Claims 1, 9, 17
Marueli2 teaches: “An information processing apparatus comprising”: / “A non-transitory computer-readable recording medium recorded with a program causing a computer”: / “An information processing method comprising a storage configured to” 
	(Marueli2 Figs.1-3 and ¶ [0031] - ¶ [0034], ¶ [0045]- ¶ [0047]): 
 	- “store, a vehicle driver driving history information including states of a taxi, driving positions, and time stamps”; (Marueli2 ¶ [0019] 1st sentence: the app provides real-time updates of driver location. ¶ [0013] 1st sentence the driver computing device stores the data. For example see ¶ [0056] historical request data comprise info about completed and canceled requests and any combination of info listed above at ¶ [0052]-¶ [0055] with respect to requests stored in the transportation request data  as well as any combination of additional data such as the time at which the destination location was reached, the total time of the trip or other suitable info associated with the trip); “a processor configured to”: 
	- “retrieve, via a communication terminal, from a communication processor respectively installed in each of the plurality of vehicles, the driver driving history information of each of the plurality of vehicles”, (Marueli2 ¶ [0022] 1st sentence: the app periodically transmit current location of computing device 108 determined by GPS of driver computing device 108 to backend system.  [0058] 2nd sentence: backend server store info received from computing device 108 in data store 304 which includes at [0050] transportation request data 320, navigational data 324, historical request data 326. [0055] 4th sentence: navigational data comprise historic and/or real time data);
	- “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including state of a vacant state, an occupied state, an out-of-service state, and a pick-up state” (Marueli2 ¶ [0055] last sentence: navigational data comprise historic and/or real time data about traffic flow in particular areas. ¶ [0056] historical request data comprise info about completed & canceled requests including any combination of info listed above and any combination of additional data such as time at which destination location was reached, total trip time, or other suitable info associated with the trip, such as idle [or vacant] time period of ¶ [0042] 3rd-4th sentences. For example, ¶ [0042] 6th sentence: the system monitors location of driver device to determine whether the driver has begun driving toward the new location thus inferring acceptance. ¶ [0070] last sentence: analysis of historical demand based on historical request indicates that transportation requests from particular location decrease 25% from 5:00-5:05 to 5:30-5:35 PM timeframe on a day of week. ¶ [0059] last sentence: if multiple drivers accept request within timeframe, the request may be assigned to most suitable driver e.g. driver closest to pick-up location or driver that meets preferred characteristics), “the driver characteristics information being acquired from the plurality of vehicles each time the one state of the vehicle changes” (Marueli2 ¶ [0022] 1st sentence: periodically transmitting current location determined by GPS of the driver device. ¶ [0061] 2nd sentence: the server provide real-time updates associated with the trip and driver. For example, ¶ [0042] 6th sentence: the system monitors location of the driver device to determine whether the driver has begun driving toward the new location. ¶ [0084] 5th sentences: upon becoming available when their passenger is dropped off, the drivers are directed to their respective locations. ¶ [0019] 1st sentence: once a driver has been selected and accepted the request to provide a ride, the application provides the real-time updates of driver's location and pick-up time);  
	- “determine and set a vacant area corresponding to each vehicle for a plurality of time periods within a day, the vacant area being, a geographic area in which the driver characteristic information indicates that the respective vehicle was in the vacant state for a predetermined amount of time of the predetermined period of time”; (Marueli2 ¶ [0063]: server 302 optimizes placement of idle cars within a region to improve wait time in the region. ¶ [0065] first and last sentences: diagram 400 illustrates an example prospective placement of idle drivers. The timeframe may be any suitable timeframe, such as specific point in time (e.g. 5:00 PM) or time range (5:00-5:05). ¶ [0074] 2nd sentence: the wait time may be based on historical traffic info
	Marueli2 ¶ [0072] 1st-2nd sentences: the placement of idle drivers is based on wait time parameters of a region as value based on expected wait times from location(s) of the region given the fleet layout placement of available drivers throughout the region. 
	Marueli2 ¶ [0079] 4th sentence: the expected fleet layout at that time period may be determined based on current locations of idle drivers, idle drivers unavailable during at least a portion of time period, where these drivers will be located, or other info); “and”
	- “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout each of the plurality of time periods within a day and a geographic region; and” (Marueli2 ¶ [0083] last sentence: if a plurality of drivers are to be relocated, the assignment of the drivers to the new locations is optimized to result in the lowest possible amount of miles driven collectively by the drivers. ¶ [0084] 3rd-5th sentences: Once acceptable fleet layout has been generated, one or more drivers with idle or vacant characteristic are directed to their new locations. One or more drivers that were unavailable at the time the new fleet layout was generated may be earmarked to be moved to a new location according to the fleet layout. Upon becoming available (when their passenger is dropped off), the drivers are directed to their respective locations specified in the fleet layout. ¶ [0087] 3rd-4th sentences: For example, if a particular zone is expected to generate 10% of transportation requests for a time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone. In various embodiments, the drivers may be spaced [or dispersed] around the zone to improve expected wait times around the zone and in neighboring zones. ¶ [0059] last sentence: if multiple drivers accept the request within a given timeframe, the request may be assigned or scheduled to the most suitable driver e.g., driver closest to pick-up location)
* While *
	Marueli2 recites at ¶ [0059] last sentence: multiple drivers accept request within a timeframe and at ¶ [0042] 6th sentence: monitoring location of driver device to determine whether the driver begun driving toward the new location thus inferring acceptance. 
	These might suggest, but certainly do not explicitly recite to anticipate:  
	- “behavioral characteristics” as required by the limitation “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including behavioral characteristics of a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state” as claimed. 
* However *
	Ke is found as analogous art of scheduling drivers for an optimal zonal choice as per ¶ [00057] last two sentences, ¶ [00069] last sentence, ¶ [0055] 4th sentence, with respect to 
“time of a day is discretized into various time intervals as per ¶ [0032]
	Ke in such analogous art of scheduling drivers explicitly recites:
	- “behavioral characteristics” as required by the limitation “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including behavioral characteristics of a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state” (Ke ¶ [00019] 1st, 7th sentences: a logit-based zonal choice model is disclosed for characterizing vacant ride-sourcing drivers’ passenger-seeking behaviors. The model depicts drivers’ passenger-seeking behaviors in elaborate spatio-temporal manner and indicates that explanatory variables vary across time (each 5-min interval) and space (each hexagon with 660m-long side length). The model is validated in a large-scale ride-sourcing dataset with both supply-side information (GPS trajectories of ride-sourcing drivers) and demand side information (vehicle service orders requested by customers.  ¶ [0023] 2nd sentence: modeling results show that drivers' passenger-seeking behaviors are mostly influenced by requested orders in nearby zones, and drivers might have some irrational passenger-seeking behaviors. ¶ [00028] 3rd-6th sentences: to model drivers' zonal choice behaviors, drivers' movements and decisions are defined. For example, a vacant (no passenger) ride-sourcing vehicle's passenger-seeking trajectory Tr obtained with GPS may be represented by a sequence of space-time states such as latitude, longitude, and time of ith GPS record. Thus, a region (e.g. a whole city) can be partitioned into various zones, each of which being side-connected with several adjacent zones. In the prior art of transportation/urban computing shown in Fig. 2A, the region was partitioned into various square lattices. Yet, the disclosed model may employ regular hexagon lattices shown in Fig. 2B as zone units for their advantages over square lattices. ¶ [0032] 2nd sentence: the time of a day can be discretized into various 5-min time intervals, and the explanatory variables for characterizing vacant drivers’ passenger-seeking behaviors are aggregated within each time interval).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Marueli2  “apparatus / non-transitory computer readable medium / method” to have included the teachings of Ke above to have provided more insightful findings in the scheduling for better vacant route recommendations and vacant car dispatching strategies as stated by Ke ¶ [00071] last sentence to improve the ones sought by Marueli2 as mapped above. The result can be relied on by ride-sourcing platform & traffic operator to impose incentivized mechanisms, such as vacant route recommendation, optimal dispatching, and spatio-temporal subsidy/pricing strategies (Ke ¶ [00023] last sentence & MPEP 2143 G, F) by understanding drivers' passenger-seeking behaviors, and preferences to the explanatory variables to help the platform/traffic operator design strategies for incentivizing drivers to make optimal zonal choice (Ke ¶ [0069] last sentence & MPEP 2143 G, F) and mitigate complex situations such as those where the platform has to dispatch drivers far-away from the passenger (Ke ¶ [0055] 3rd sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill, of one of ordinary skills in the art as articulated by Marueli2 ¶ [0093] 1st sentence in view of Ke ¶ [00082] - ¶ [00083]. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with the scheduling of drivers. In such combination each element merely would have performed the same analytical, monitoring, behavioral, organizational and assignment related functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marueli2 in view of Ke above, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, economically desirable, technologically feasible and complementary manner. Thus, it would have been reasoned that that the results of the combination would have been predictable (MPEP 2143 A).
* While *
	Marueli2 ¶ [0085], ¶ [0089] last sentence - ¶ [0090] teaches repeating the assignment of drivers within the fleet layout. 
	Marueli2 / Ke as a combination does not explicitly teach: 
	- “synchronize and transmit the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” as claimed.
* However *
	Sorkin in analogous art of scheduling drivers teaches or suggests:  
	- “synchronize and transmit the work shift schedule for the plurality of vehicle drivers on a predetermined frequency and based on the retrieved driving history information from each of the plurality of vehicles” (Sorkin column 4 lines 64-66: if dispatcher 12 transmits only at fixed times [as examples of predetermined frequency], synchronously rather than asynchronously, then the mobile agent may be informed of a next job [or next work shift] at the last transmission time before a current job is scheduled to end [as example of driving history] )
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Marueli2 / Ke to have included Sorkin’s teachings for dynamically and adaptively scheduling and rescheduling individual ones of mobile agents to individual ones of jobs (Sorki column1 lines 39-41 & MPEP 2143 G). The predictability of such modification would have been corroborated by broad level of skill of one of ordinary skills in the art as articulated by Marueli2 ¶ [0093] 1st sentence in view of Ke ¶ [00082] - [00083] and in further view of Sorkin column 6 lines 12-17. Further, the claimed invention could have also been viewed as mere combination of old elements in a similar field of endeavor dealing with the scheduling of drivers. In such combination each element merely would have performed same analytical, monitoring, behavioral, organizational and assignment related functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marueli2 / Ke and in further view of Sorkin above, the to be combined elements would have fitted together, like pieces of puzzle, in logical, economically desirable, technologically feasible and complementary manner. Thus, it would have been reasoned that that the results of the combination would have been predictable (MPEP 2143 A).

Claims 5, 13
Marueli2 / Ke / Sorkin teaches all the limitations in parent claims 1, 9 above.  
Marueli2 does not explicitly recite: “wherein the processor is configured to 
	- “acquire vacant time information indicating a total time vacant state time of the vehicle during the predetermined period, as one of the driver characteristics information” 
* However *
Ke in analogous art of scheduling drivers teaches or suggests:
	- “acquire vacant time information indicating a total time vacant state time of the vehicle during the predetermined period, as one of the driver characteristics information” 
	(Ke ¶ [00028] 4th sentence: a vacant (no passenger) ride-sourcing vehicle's passenger-seeking trajectory Tr obtained with GPS may be represented by a sequence of space-time states such as latitude, longitude, and time of ith GPS record. ¶ [0053] last 2 sentence: the case that a driver stays in one specific zone over 5 min may be treated as a stay, for instance, movement from zone i to zone i. After data processing, 535, 330 vacant driver passenger-seeking movements, including 64.1% stay can be attained as training samples. ¶ [0032] 2nd sentence: aggregating or totaling within each time interval explanatory variables. Also ¶ [0019] 5th sentence: From GPS data, the vacant drivers’ staying time is defined as ratio of drivers’ total vacant time to number of drivers.  ¶ [00056] 5th sentence Based on data analysis, plots show that full-time drivers have longer daily vacant passenger-seeking time (Fig.3B) than other two types of drivers, but the augmenter in daily trip time is larger than that in daily vacant passenger-seeking time. The analysis may imply that the full-time drivers have higher ratio of trip time versus vacant passenger-seeking time, which means they are more efficient).
	Rationales to modify/combine Marueli2 / Ke are above and reincorporated since dependent claims 5, 13 merely limit the vacancy to a total or aggregated time. 
	Rationales to modify/combine Marueli2 / Ke / Sorkin were also presented above. 
Claims 6, 14 
Marueli2 / Ke / Sorkin teaches all the limitations in parent claims 5, 13 above.  
Marueli2 further teaches or suggests: 
	- “generate the work shift schedule for the plurality of vehicles based on the driver characteristic information from the plurality of vehicles so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas” (Marueli2 ¶ [0083] if current or expected fleet layout is associated with wait time parameters that does not meet a predetermined threshold, server 302 determine that the fleet should be rearranged to optimize driver locations. For example, wait parameter values are analyzed in combination with distance drivers would need to move to determine whether the fleet layout should be rearranged and/or whether a particular driver should be assigned a new location. For example, the change in a wait parameter value that would result from a fleet layout reconfiguration may be compared against a total number of miles driven by drivers as a result of reconfiguration to determine whether the reconfiguration is acceptable. if a particular wait parameter value is unacceptable, the fleet may be reconfigured. [0087] 3rd-5th sentences: If a particular zone is expected to generate 10% of transportation requests for a particular time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone. In various embodiments, the drivers may be spaced around the zone so as to improve expected wait times around the zone (and in neighboring zones). As another example, if a particular zone is expected to generate 0.1% of transportation requests for a particular time period and only 100 drivers are expected to be available, then the backend server does not allocate a driver to that zone).
Ke also teaches or suggests:
	- “the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas” (Ke ¶ [0032] 2nd sentence: aggregating or totaling within each time interval explanatory variables. ¶ [00056] 5th sentence: based on data analysis, plots show that longer daily vacant passenger-seeking time (Fig.3B) than other two types of drivers, but the augmenter in daily trip time is larger than that in daily vacant passenger-seeking time. The analysis imply that full-time drivers have higher ratio of trip time versus vacant passenger-seeking time, which means they are more efficient. Ke ¶ [0053] last two sentence: the case that a driver stays in one specific zone over 5 minutes may be treated as a stay, for instance, movement from zone i to zone i. After data processing, 535, 330 vacant driver passenger-seeking movements, including 64.1% stay can be attained as training samples. Ke ¶ [00031] 2nd sentence: If the driver's staying time in zone zi is larger than a certain time internal δ, it can be treated as an observation of passenger-seeking decision from zi to zj).
	Rationales to modify/combine Marueli2 / Ke are above. 
	Rationales to modify/combine Marueli2 / Ke / Sorkin were also presented above.
Claims 7, 15 
	Marueli2 / Ke / Sorkin teaches all the limitations in parent claims 1, 9 above.
	Marueli2 teaches:  “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver  
	(Marueli2 Fig.4 and ¶ [0065] 1st sentence recites: Diagram 400 illustrates placement of idle drivers. ¶ [0066] 1st-2nd, 7th sentences: the placement of drivers is based on wait time parameters. Thus, a larger number of drivers are placed near the centralized zones 404c-404i than in surrounding zones. For example, although drivers are not placed in zones 404a or 404k, drivers are placed in neighboring zones 404b and 404j to reduce the wait time for prospective passengers from zones 404a and 404k).
* Further *
	Marueli2 ¶ [0055] last sentence to ¶ [0056] 2nd sentences teaches: driving history information of completed and canceled requests.  Yet,
	Marueli2 falls short and thus does not recite: “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions” as explicitly arranged in said claims
	Ke however in analogous art of scheduling drivers teaches or suggests:
	- “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions”
	(Ke Figs. 2B-2D and ¶ [00066]: Fig.4 Block 401 comprise obtaining historical vehicle service data in an area for a time period, the historical vehicle service data including historical locations of passenger-seeking vehicles with respect to time, and historical trip fares with respect to pick-up locations and time. Block 402 may comprise discretizing the area into a plurality of zones (e.g., repeating zones) and discretizing the time period into a plurality of time segments. Block 403 may comprise aggregating the historical vehicle service data according the zones and time segments. Block 404 may comprise obtaining an expected reward for a passenger-seeking vehicle to move from zone A to each neighboring zone of the zone A based on the aggregated historical vehicle service data (e.g., equation 2 described above). Block 405 may comprise obtaining a probability of the passenger-seeking vehicle moving from zone A to a neighboring zone B based on the expected reward for a passenger-seeking vehicle to move from zone A to the each neighboring zone of the zone A e.g., equation 1 described above).
	Rationales to modify / combine Marueli2 / Ke are above and reincorporated since dependent Claims 7, 17 merely limit the vacant area to driving history information.  
	Rationales to modify/combine Marueli2 / Ke / Sorkin were also presented above.
Claims 8, 16 
Marueli2 / Ke / Sorkin teaches all the limitations in parent claims 1, 9 above. 
Marueli2 further teaches or at least suggests “wherein the processor is configured to” 
	- “generate the work shift schedule for the plurality of vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number” 
	(Marueli2 ¶ [0087] 3rd-4th sentences: if a particular zone is expected to generate 10% of transportation requests for a particular time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone) “and the number of vehicle drivers in the vacant area is equal to or smaller than a second number” (Marueli2 ¶ [0087] 5th sentence: if a zone is expected to generate 0.1% of transportation requests for a particular time period and only 100 drivers are expected to be available, then backend server does not allocate a driver to that zone. Similarly ¶ [0080] last sentence: if parameter specifies that 5% of the locations that are least likely to produce passengers during the time frame should be excluded, then the locations with lowest expected transportation request rates (that cumulatively produce only 5% of the transportation requests) are excluded from the wait time measurements, and the wait time parameters are based on the wait times measured for the remaining locations. ¶ [0070] last sentence noting a different example: where if an analysis of historical demand (based on historical request data 326) indicates that transportation requests from a particular location decrease 25% from the 5:00-5:05 PM timeframe to the 5:30-5:35 PM timeframe on a particular day of the week, then for a particular day the recent passenger demand (i.e. demand experienced from 5:00-5:05 PM) on that day may be adjusted downwards by 25% to determine the expected passenger demand for 5:30-5:35 PM on that day).  

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
WO 2017119848 A1 teaching multiple-round driver selection
Grimault et al, A two-phase heuristic for full truckload routing and scheduling with split delivery and resource synchronization in public works, In 2014 International Conference on Logistics Operations Management, pp 57-61, IEEE, June 5th, 2014 
Ten-code, wikipedia archives org, July 25th, 2019
Smokey and the Bandit at 40 A glossary of CB terms, june 20, 2017
US 20100070168 A1 ¶ [0004] A system and method are provided for synchronizing passenger pickup via telematic routing services, where the system call center coordinates vehicle routing with passenger arrival, selects the most available vehicle waiting area based upon a plurality of conditions (e.g., availability of temporary parking, local traffic conditions, baggage delay, proximity to passenger's baggage claim area, among others), and notifies both the driver and the passenger of selected vehicle waiting area and of each other's arrival.
US 8935035 B1 column 2 lines 45-46: At the sixth step, the optimization framework synchronizes the schedule of the UVs in order to maximize the coverage.
US 20080014908 A1 ¶ [0060] synchronization module 110 synchronizes user input and at least one mobility service 122. In one embodiment, the synchronization module 110 receives input from a calendar program or the like and synchronizes the user's schedule, addresses, and "to do" list with the current time and location of the user. Thus the VMA 106 may monitor whether the user is located near a scheduled event. If the user is not at a scheduled location at the appropriate time, the VMA 106 may communicate a message or reminder to the user. Alternatively or in addition, the VMA 106 may provide instructions to arrive at the location of the scheduled appointment. In a further embodiment, the VMA 106 may arrange transportation to arrive at the appointment. ¶ [0072] In certain embodiments, the VMA 106 is configured for international use or for user access from around the world. In one embodiment, the VMA 106 prompts the user to identify where the user would like to go, and the VMA 106 determines a preferred travel route and method. The travel route may be synchronized to the user's time schedule and may be responsive to the user's preferences. In one embodiment, the VMA 106 further provides information about points of interests.
US 20100070168 A1 ¶ [0004] A system and method are provided for synchronizing passenger pickup via telematic routing services, where the system call center coordinates vehicle routing with passenger arrival, selects the most available vehicle waiting area based upon a plurality of conditions (e.g., availability of temporary parking, local traffic conditions, baggage delay, proximity to passenger's baggage claim area, among others), and notifies both the driver and the passenger of selected vehicle waiting area and of each other's arrival.
US 20180259976 A1 ¶ [0244] last sentence: This information may then be communicated to that BMS, which will then synchronize the vehicles arrival with the passengers that are scheduled to arrive at that boarding zone for embarkation. ¶ [0369] Each of the passenger and vehicle interactions may involve a slack time calculation, in that there is an available time for the synchronization of the assignment of a vehicle to a passenger for a specific journey, which has been instantiated as an information set. ¶ [0562] 2nd sentence: In this manner, such stream of vehicles may make appropriate adjustments to their own relative distance between vehicles (from the rear(tail) of a first vehicle to the front(head) of the immediately following vehicle), so as to create a gap or logical block that is available for such vehicle (Vehicle A) to successfully merge with such a vehicle stream, which may include both vehicles being synchronized by one or more clocks/times, for example those of the vehicles and/or one or more control system components
US 10593005 B2 column 2 lines 29-34: one of the embodiments of the present disclosure dis closes a system and method enabling forecasting of future cab demand through analysis of historical data set and parameters based on time division and zone division slots as well as proper utilization of cabs by the method of borrowing ' from neighboring zones. 
	column 6 lines 27-31: Further, the plurality of pre-defined zones may act as a borrowing zone, wherein each of the pre-defined zones from the plurality of pre-defined zone may share cabs between among themselves as and when the demand arise. 
	column 6 lines 39-41: Further, these pre-defined zones may act as a borrowing zone for one or more neighboring zones to make a cab available for forward reservation. column 5 lines 62- 66: The above discussed block diagram can be illustrated with an example as follows , however : Initially location data for each cab using a GPS may be retrieved for say “ J ” days . While retrieving the location data , the permissible borrow- ing level may also be captured. According to an embodiment the present disclosure enables efficient booking of cabs for forward reservation, i.e. booking a cab before scheduled departure from a pickup location
Further, using Holt Winters method forecast analysis may be made to predict availability of cabs for forward reservation for say “t” hours prior to “n” hours, where “n” hours may represent scheduled departure time. 
	column 6 line 65  to column 7 line 2, According to an embodiment at step 420, at a pre-defined interval before the scheduled time, a cab closest to the pickup location would be located. If in case there is no free cab available, the system would search for the cab “soon to be free” …
	column 7 lines 38-61
A heuristically defined value at which a neighbouring zone which has crossed the number of bookings assigned can borrow from the neighbour only if the neighbour has not exhausted them. Whenever the number of cabs for a particular zone is 0 if there is availability in a neighbouring zone it is considered and offered to the quantum available.
Z1 can borrow from Z2 to the order of 30% and Z2 can lend 80% of its value. If Z1 value computed by the above process was 30 for hour h while that for Z2 for the same hour was 38. If Z1 was completely utilised while for Z2, 20 booking were taken then borrowing would be computed as below:
	Z1 Limit 30 (b)
	Z1 Utilisation 30
	Z1 Balance 0
	Z2 Limit 38
	Z2 Utilisation 20
	Z2 Balance 18
	Borrowing from Z2 (a) 30%	Allowable Borrowing=a×b=30%×30=9
	So Z1 can borrow 9 booking from 38 of Z2 if total borrowing from Z2 does not exceed 80% of Z2 which is 30. Similarly other zones may borrow from Z2 and Z1 and vice versa.

US 20200175635 A1 ¶ [0033] “a discrete choice model is used to model drivers' passenger-seeking decision. For example, the time of a day can be discretized into various 5-min time intervals, and the explanatory variables for characterizing vacant drivers' passenger-seeking behaviors are aggregated within each time interval. Accordingly, the drivers' passenger-seeking decision can be models as Eq. 1”.
US 20190325374 A1 ¶ [0049] “Acceptance probability generating component 402 may generate an acceptance probability score 414 based on the driver data 408. Acceptance probability score 414 may be a measure of the probability that the driver would be able to accept the job request, based on the driver data 408. Acceptance probability generating component 402 may consider the recent behavior of the driver to determine if the driver is available for a new job. For example, if a driver is unresponsive to the job request, it is likely that the driver already has a passenger. This is possible if the driver uses multiple systems for finding jobs or if the driver is a taxi driver. In addition, the acceptance probability generating component 402 may consider the service requests, factoring in information such as pick-up location, drop-off location, and the driver's current location. Acceptance probability generating component 402 may consider the driver's profile, factoring in such information as whether the driver works for a particular company, the driver's typical working hours, as well as the driver's first and last known locations, which may be used to predict the first and last ride in the direction of his final destination. System 100 may predict if a driver is available or not. By predicting the probability that a driver will accept a job request, the system 100 may also predict whether the driver is available for a new job or already has another passenger in the vehicle”.

	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	September 2nd, 2022  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        3 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        4 BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691
        5 In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009)
        6 In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979)
        7 “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”, 
        “TDE Petroleum Data Sols., Inc v. AKM Enter., Inc., 657 Fed. Appx. 991 (Fed. Cir. 2016), Court Opinion (08/15/2016)”
        8 citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”
        9 “Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
        10 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        11 citing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        12 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        13 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        14 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        15 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) 
        16 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        17 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
        18 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        19 Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)